Citation Nr: 1728582	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-47 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claims file rests with the RO in Roanoke, Virginia.

A March 2016 Board decision reopened the claim of service connection for a right knee disorder, and remanded the case for further development.  The development was completed and the case has been returned to the Board for further appellate review.

The Veteran was scheduled for a Board Hearing at the VA Central Office on February 1, 2016.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing; accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2016 Board remand, the Veteran was scheduled for a VA examination on February 21, 2017.  The Veteran failed to report for this examination and did not show good cause as to the failure to report.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655 (2016).

The Veteran's representative, in a May 2017 appeal brief, stated that the Veteran "may have legitimate mitigating circumstance for not reporting for this exam[ination]."  The representative did not explain what those circumstances were, and the use of the phrase "may have" is too speculative to constitute good cause.  Accordingly, the Board finds a comprehensive examination is not warranted.

However, the Board does require a VA medical opinion before it can render its decision.  Service medical records show several instances of knee injury.  They also reference a torn meniscus that pre-existed service for which surgery was performed in 1972.  The Veteran's report of medical history at entry into service noted that he had a knee separation and surgery in April 1972 with no sequelae.  However, the Veteran's entrance examination did not note a knee disability.  As there is evidence of a pre-existing condition but no notation on the entry exam, the question of whether the presumption of soundness attaches in this case.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected.")  In this case, in the Veteran's report of medical history, he reported a "trick" knee.  On the report of medical history, the examining physician noted a knee separation un April 1972 with no sequelae.  As the Veteran himself reported a knee problem at entry into service and this was confirmed by a medical professional, the Board finds that the Veteran had a knee disability that clearly and unmistakably existed prior to service.  

The service records also indicate osteoarthritis was present, although a later X-ray indicates no significant abnormality.  Post-service, the Veteran's right knee was diagnosed with osteoarthritis.  He later had a total knee replacement.  The Board finds a medical opinion is warranted to determine if the Veteran had a pre-existing knee disorder, and if so, whether it was not aggravated by service.  If there was actually osteoarthritis in service and if it is considered a permanent worsening of the pre-existing disorder, or is a separate disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from an appropriate professional on the following:

a)  The identification, to the extent possible, of the pre-existing disorder of the right knee;

b)  Whether it is clear and unmistakable that the Veteran's pre-existing right knee disorder was NOT permanently aggravated worsened by service;

c)  Whether it is at least as likely as not that the in-service right knee injuries and the notation of osteoarthritis are separate from and not related to the pre-existing knee disorder, considering the August 1974 Report of Medical History, on which there is a notation of no sequela; 

d)  If the knee manifestations in service are separate from the pre-existing knee disorder, whether it is at least as likely as not that they are related to the current osteoarthritis shown at least as early as October 2002; and

e)  Whether it is at least as likely as not that the Veteran actually had osteoarthritis of the right knee in service, considering the April 1976 notation to that effect in contrast with the January 1977 X-ray showing no significant abnormality.

A complete rationale for all opinions expressed should be provided.  If an opinion cannot be rendered without resort to speculation, please explain why.

2.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




